The Attorney            General of Texas
                                                             July 28, 1983
    JIM MATTOX
    Attorney General


                                           Honorable Britt Plunk              Opinion No. JM-49
    Supreme   Court Building
    P. 0. BOX 12548
                                           Hardin County Attorney
    Austin, TX. 78711- 2548                P. 0. Box 516                      lk: Whether district judge may
    5121475-2501                           Kountse, Texas   77625             raise salaries of county auditor's
    Telex    9101674-1367                                                     deputies at any time during the
    Telecopier     512147’50266                                               year and whether district judge
                                                                              may appoint court coordinator and
    1607 Main St.. Suite 1400                                                 set salary in absence of statutory
    Dallas, TX. 75201.4709                                                    authority
    214/742G3944
                                           Dear Mr. Plunk:
    4624 Alberta       Ave., Suite   160
    El Paso. TX.       79905-2793               You have asked whether the district judge of Hardin County may
    9151533.3484                           direct the commissioners court to raise the salaries paid to
7
                                           assistants in the county auditor's office at any time during the
                                           course of the county's budget year.    [We presume that the county
     .k 20 oallas    Ave., Suite 202
    tiouston.     TX. 77002-6966
                                           auditor has made proper application for any such raise.1 V.T.C.S.
    7131650.0666                           art. 1650.

                                                Article 1645, V.T.C.S., requires the appointment of a county
    606 Broadway.        Suite 312         auditor in Hardin County. The district judge or judges of the county
    Lubbock.     TX.    79401.3479
    8061747.5236
                                           determine the salary to be paid to the county auditor. This salary of
                                           the auditor may be increased during the course of the budget year.
                                           Attorney General Opinion H-1266 (1978). See Attorney General Opinion
    4309 N. Tenth, Suite B                 M-678 (1970). The authority to hire andcompensate assistants and
    McAllen.    TX. 76501-1685             deputies in the county auditor's office is contained in article 1650,
    5121682-4547
                                           V.T.C.S. This statute provides that the auditor shall apply "at any
                                           time" to the district judge for the appointment of named assistants
     200 Main Plaza, Suite 400             and the salaries requested to be paid to them. The district judge is
     San Antonio,  TX. 78205-2797          required to consider the appointment request from the auditor and upon
     5121225-4191                          approving such appointments and salaries the judge is required to:

     An Equal      Opportunityi                      prepare a list of the appointees so approved and
     Affirmative     Action     Employer             the salaries to be paid each and certify said list
                                                     to the Commissioners Court of said county. The
                                                     Commissioners Court shall thereupon order the
                                                     smount paid from the General Fund of said county
                                                     upon the performance of the services; and said
                                                     Court shall appropriate adequate funds for the
                                                     purpose.

                                           V.T.C.S. art. 1650.



                                                                     p. 209
Honorable Britt Plunk - Page 2    (JM-49)




     Article 1650 does not require that these appointments be made
only once during the year and the compensation fixed for the entire
budget year but it does state that the district judge "shall annually
have the right to withdraw such consent and change the number of
assistants permitted." It is our opinion that the district judge may,
during the course of the budget year, direct a change in the county
budget which increases the salaries of the assistants in the county
auditor's office.    Such change may be made:      (1) upon a proper
application made by the auditor to the district court; (2) only if
such action does not require county expenditures in excess of
anticipated revenue of the county for that year; and (3) only if
amendment of the county budget is made in compliance with law.
Attorney General Oninion O-284 (1939). See Attornev General Ooinions
MW-169 *(1980); H-i238 (1978); 'H-314 (1974); H-11- (1973); V:T.C.S.
arts. 3912k, 689a-20; Southland Ice Company V. City of Temple, 100
F.2d 825 (5th Cir. 1939); Neptune V. Renfro, 586 S.W.2d 596 (Tex. Civ.
APP. - Austin 1979, no writ).

     Your second question concerns the appointment of a court
coordinator for the district court. You ask whether the district
judge may appoint such a person and direct the commissioners court to
pay a specified salary. We find no authority for the district judge
to unilaterally create such position and compel the county
commissioners court to pay the specified salary. Only those district
                                                                         1
courts in counties with a population of over 700,000 which hear
primarily criminal matters are authorized to establish and maintain a
court coordinator. V.T.C.S. art. 1918a. See Attorney General Opinion
MN-315 (1981). The appointment and salaryof such court coordinator
is determined by the district judges. See also, V.T.C.S. arts. 1934b
(court administrator for county courts at law); 1934c (court manager
and coordinator in counties of 2,000,OOO in population). With regard
to support personnel of the court, the district court of Hardin County
is entitled only to the services of the district clerk, article
199(88), section 10, and official shorthand reporter, id. section 12.
We note that the commissioners court may in its discretion provide
"adequate secretarial personnel" to a district officer. V.T.C.S. art.
39121.   However, in the absence of any statutory authority the
district judge may not unilaterally appoint and set the salary for a
court coordinator.

                             SUMMARY

             A district judge is empowered to increase the
          salaries of assistants in the county auditor's
          office at any time during a budget year.       A
          district   judge  m=Y   not   appoint  a   court
          coordinator.

                                          Very truly you
                                                                         -

                                   J           &      k&
                                          JIM     MATTOX
                                          Attorney General of Texas

                                 p. 210
.   -


    Honorable Britt Plunk - Page 3     (JM-49)




    TOM GREEN
    First Assistant Attorney General

    DAVID R. RICHARDS
    Executive Assistant Attorney General

    Prepared by David Brooks
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Rick Gilpin, Acting Chairman
    Jon Bible
    David Brooks
    Colin Carl
    Jim Moellinger




                                       p. 211